Citation Nr: 0519544	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a kidney disorder manifested by blood, 
protein, and sugar in the urine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to December 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for history of blood, protein, and sugar in urine.  

The veteran presented testimony at a personal videoconference 
hearing before the undersigned Veterans Law Judge in June 
2005.  A copy of the hearing transcript is attached to the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

It appears that pertinent medical records remain outstanding.  
At his June 2005 videoconference hearing, the veteran 
indicated that he has received treatment for a kidney 
disorder (which included blood work and a urinalysis) since 
November 2004 at the Phoenix VA Medical Center (VAMC).  As 
such records are constructively of record and may have 
significant bearing on the veteran's claim; they must be 
obtained and associated with the claims file.  Furthermore, 
treatment records from St. Mary's Hospital are the only 
medical records in the claims file that show a diagnosis of a 
kidney disorder (diagnosed as chronic renal insufficiency), 
but they are incomplete.  The two records included in the 
claims file, dated in December 2002 and August 2003, indicate 
additional dates of treatment.  As these records may contain 
relevant information, they too must be obtained and 
associated with the claims file.  

At the veteran's videoconference hearing, his representative 
raised the question of what findings might have been shown on 
urinalyses in service.  The Board notes that an in-service 
urinalysis dated in June 1989 showed that there was protein 
(+4) and a large amount of blood found in the veteran's 
urine.  Also, a record dated in November 1991 from Evans Army 
Community Hospital at Fort Carson included a renal profile 
that revealed results of total protein and albumin below the 
expected range.  As the results of the in-service urinalysis 
and renal screening were not addressed by the VA examiner in 
May 2001, it appears that the examiner did not review the 
veteran's claims file in conjunction with the examination.

Because post-service records reflect at least some continuity 
of abnormal urine samples and a diagnosis of chronic renal 
insufficiency, there is a suggestion that the veteran has a 
current kidney disorder which is manifested by the some of 
the same abnormalities (protein and blood in urine) that 
occurred in service, and may be related to service.  Such a 
determination requires professional medical review.  
Therefore, another VA examination is indicated.   

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
kidney disorder since his discharge 
from service.  The RO should obtain 
copies of all treatment records (those 
not yet secured) from the identified 
sources, specifically including any 
records from the Phoenix VAMC and 
complete records from St. Mary's 
Hospital.  

2.  The RO should then arrange for the 
veteran to be examined by a VA 
physician to ascertain whether he has a 
present kidney disorder, and if so, the 
nature and likely etiology of such 
disorder.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination. 

a.  Based upon review of the file 
(including the veteran's service 
medical records) and clinical 
evaluation of the veteran, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that a 
currently diagnosed kidney disorder 
is related to service, or whether 
such a relationship to service is 
unlikely (i.e., less than a 50-50 
probability).

b.  The examiner should specifically 
comment on the results of the in-
service urinalysis and renal 
screening.  The examiner is 
requested to explain the rationale 
for any opinion provided.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

3.  The RO should then re-adjudicate 
the claim.  If it remains denied, the 
RO should issue an appropriate 
supplemental SOC, and give the veteran 
and his representative the opportunity 
to respond. The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


